REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the references in the IDS filed teach the claimed invention, namely a core/shell quantum dot devoid of cadmium and comprising a core including Zn & S, a first shell comprising Zn and Se, and a second shell comprising Zn and S, wherein the quantum dot has a quantum efficiency of 60% or higher and photoluminescent peak at between 400 nm and 500 nm.  
PENG et al (US 2005/0129947), which is cited as Document 1 in the rejection by the Japanese Patent Office, teaches core/shell quantum dots; however, the quantum efficiency is only up to 40% (para. 0228), and Peng does not preclude cadmium in the quantum dots.  
CN102086396 (CN’396), which is cited as Document 2 in the rejection by the JPO, teaches a quantum dot of structure -ZnS/ZnSe/ZnS, wherein the core further comprises CuInS2.  Although CN’396 satisfies the compositional structure, it fails to achieve a quantum dot having a photoluminescent peak at a wavelength between 400-500 nm as required in the instant claims.  Rather, the quantum dots of CN’396, photoluminesce beyond 500 nm.  Embodiments 1-4 show photoluminescent peaks at from 560 nm to 623 nm.  See translation copy, page 4 (attached); also see Figures 2 and 4 of the patent copy provided by Applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



August 25, 2022